Per Curiam.
Defendant, without counsel, pled guilty of the crime of breaking and entering, con*588trary to MCLA 1970 Cum Supp § 750.110 (Stat Ann 1970 Cum Supp § 28.305). The only issue raised on appeal is whether defendant intelligently waived his right to counsel.
We have reviewed the transcript of the guilty plea proceedings, and find that on several occasions defendant was informed that he had a right to appointed counsel. On all such occasions, except one wherein defendant did not speak but nodded in an affirmative manner, defendant replied that he understood his right but chose not to be represented by counsel.
We find no error in these proceedings.
Affirmed.